Citation Nr: 0001783	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  96-45 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of recurrent right shoulder dislocation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to April 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
20 percent evaluation for the veteran's right shoulder 
disability.

A review of the record reveals that the veteran did not 
appear for his personal hearing scheduled for March 1997.  
The veteran was duly notified of his hearing in a letter from 
the RO dated in February 1997.  Further, there appears to be 
no correspondence from the veteran indicating that he was 
unable to attend such hearing.  Thus, the Board has proceeded 
in making a decision in this case as if the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d) (1999).  


FINDINGS OF FACT

The veteran's residuals of a right shoulder dislocation are 
manifested by pain on motion with intermittent flare-ups.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right shoulder dislocation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran asserts that his right shoulder disability due 
to prior dislocations merits an assignment greater than the 
current 20 percent.  In particular, the veteran maintains 
that he experiences flare-ups occasionally and persistent 
pain on motion.


Background

A review of the record reveals that the RO originally granted 
service connection for the veteran's residuals of a right 
shoulder dislocation in a rating decision dated in June 1981.  
At that time, the RO assigned a 20 percent rating effective 
from July 22, 1980 based on findings that the veteran had 
dislocated his shoulder in a parachute jump in February 1975.  
VA x-ray and examination conducted in January and March 1978 
respectively revealed dislocation of the right humerus head 
and a re-dislocation of the right shoulder while playing 
basketball.  

A subsequent VA examination dated in May 1981 disclosed 
recurrent right shoulder dislocation and significant 
progressive impairment of the right shoulder, including the 
rotator cuff.  An x-ray conducted at that time rendered an 
impression of no radiographic evidence of fracture or 
dislocation, no soft tissue or unusual spurs. 

A private medical opinion dated in May 1984 reveals the 
veteran's past medical history as to right shoulder 
dislocations and complaints of restricted movement.  On 
examination, the physician reported range of motion on 
abduction, flexion, and external rotation was noted as 
normal.  The physician further stated that movement at all 
extremes was accompanied by pain.  The contemporaneous x-ray 
study revealed a diagnostic impression of recurrent 
dislocation of the right shoulder.

In rating decision dated in July 1984, the RO reduced the 
veteran's evaluation from 20 percent to zero percent 
effective from October 1, 1984 based on clinical findings 
from the previous VA and private medical opinions.

A private medical doctor's records and x-ray study dated in 
May 1986 reveal complaints of right shoulder intra-articular 
pain in the posterior portion of the joint.  Further, the 
veteran reported numbness in the right shoulder and pain and 
paresthesia in the first three digits of his right hand.  
Such was aggravated by shoulder level or above activities, 
relieved by rest.  On examination, contour and alignment were 
normal; range of motion on abduction appeared to be 
95 degrees, external rotation to 30 degrees, and internal 
rotation to 20 degrees.  The examiner observed that there was 
a 68 percent chance that the veteran would re-dislocate his 
right shoulder and that dislocation seemed to be due to 
Bankhart lesion.  The radiologist reported normal alignment, 
minimally narrowed postero-inferior joint space.  Also noted 
is that such findings could be indicative of an abnormality 
of the glenoid labrum.

VA medical certificate dated in September 1995 discloses that 
the veteran had not experienced recurrent dislocation of the 
right shoulder, but that he had some tenderness.  The veteran 
also reported no limitation of motion, but reported that he 
took Motrin to relieve pain.  In VA outpatient records dated 
in November 1995, the examiner recited the veteran's past 
medical history with respect to his right shoulder 
dislocations and diagnosed recurrent right shoulder 
dislocation.

VA examination conducted in February 1996 disclosed 
complaints of stiffness and pain on abduction of the right 
shoulder.  On examination, the examiner noted that abduction 
of the right shoulder was achieved to 180 degrees with some 
evidence of tenderness.  Internal and external rotation of 
the right shoulder was normal and absent was any clinical 
sign of rotator cuff tear.  There was no deformity of the 
right shoulder and deep tendon reflexes in the right upper 
limb were intact.  The diagnosis was a history of recurrent 
dislocation of the right shoulder.

In VA outpatient records dated in October 1996, the examiner 
noted decreased range of motion and increased pain in the 
right shoulder.  The veteran reported that he took 800 
milligrams of Motrin three-to-four times daily to relieve 
symptoms.  The right shoulder reportedly had a popping 
sensation occasionally.  The veteran reported that the last 
time he dislocated the shoulder was in 1982.  The examination 
revealed positive apprehension, crepitus, 90 degrees active 
range of motion on abduction and at the point past 90 degrees 
on passive range of motion, the veteran experienced pain.  
The assessment rendered was shoulder impingement syndrome.  A 
VA medical opinion rendered at that time revealed evidence of 
degenerative joint disease in the right shoulder secondary to 
the inservice trauma.  

The veteran did not appear for VA examination scheduled for 
May 1998.  In a recitation during the July 1998 VA 
examination, the examiner noted that the veteran was taking 
800 milligrams ibuprofen as much as three times per day for 
flare-ups of pain.  The veteran also reported that in 
addition to pain, he experiences weakness, stiffness, 
instability, and a lack of endurance.  Flare-ups affect his 
ability to perform his daily functions because they minimize 
his ability to stretch, bend, or lift.  The veteran reported 
that he was able to take care of his personal needs, but that 
he had problems with such activities as mowing the lawn, 
gardening, and vacuuming.  

On examination, the examiner reported that the veteran 
refused to attempt any range of motion due to pain.  The 
examiner noted no signs of arthritis.  The radiograph 
revealed no abnormality.  The diagnosis rendered was 
residuals of recurrent right shoulder dislocation without an 
episode for about twelve years.  The examiner also noted that 
the veteran reportedly had limitation of motion on forward 
and backward movement and that he does have to be careful as 
to how he positions his shoulder.

Analysis

In light of the veteran's contentions that symptomatology of 
his residuals of right shoulder dislocation has increased in 
severity, the veteran has established a well grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.
The veteran's residuals of right shoulder dislocation is 
currently rated under Diagnostic Code 5010-5202.  Diagnostic 
Code 5010 pertains to arthritis due to trauma and 
substantiated by x-ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  That diagnostic code provides 
that the disability shall be rated as degenerative arthritis 
and directs that such arthritis is rated on the basis of 
limitation of motion under the pertinent diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Diagnostic Code 5202 is related to impairment of the humerus, 
and in particular to the dislocation of the scapulohumeral 
joint, and provides for a 20 percent assignment both for the 
major and minor sides where there are infrequent episodes and 
guarding of movement only at shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1999).  The next higher rating 
of 30 percent for the major side and 20 percent for the minor 
side requires evidence of frequent episodes and guarding of 
all arm movements.  Id.  The remainder of the criteria under 
Diagnostic Code 5202 relates to symptomatology not associated 
with this veteran's right shoulder impairment, such as loss 
of head, nonunion, fibrous union, and malunion.  Id.  

The most recent clinical data of record are indicative of 
intermittent flare-ups due to pain approximately once a 
month, which the veteran describes as uncomfortable.  The 
record supports that during the most recent examination, the 
veteran was unable to do any exercise of the shoulders due to 
pain; thus, a joint examination was rendered impossible.  On 
examination, as explained above, the examiner noted that 
there was no sign of arthritis and the x-ray study revealed 
no abnormalities with respect to the right shoulder.  
Moreover, the veteran himself reported that he had not had a 
recurrence of a dislocation for twelve to thirteen years, 
dating the last occurrence somewhere around 1985 to 1986.  
Thus, in light of this evidence, the veteran's right shoulder 
disability is not productive of impairment than that 
associated with the current 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202. 

Moreover, objective findings from prior VA outpatient 
records, such as those in 1995 to 1996, equally do not 
support an increase from the current 20 percent rating.  
Specifically, the examiner noted in a medical record dated in 
October 1996 that the veteran's range of motion was limited 
to 90 degrees on abduction and that he had full range of 
motion on inversion and eversion.  The Board notes that the 
diagnostic code pertinent to limitation of motion of the 
shoulder provides for a 20 percent rating on both sides where 
the limitation is at the shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).  Where the motion is limited to 
midway between side and shoulder level, as to the major side, 
the disability merits an evaluation of 30 percent and as to 
the minor side, a 20 percent is warranted.  Id.  Where the 
evidence supports limitation of motion of 25 degrees from the 
side, as to the major side, the appropriate evaluation is 
40 percent and on the minor side, 30 percent.  Id.  

The Board notes that the veteran is left-handed and his 
shoulder disability affects the right side.  Thus, the rating 
criteria relevant to the "minor" side are pertinent in this 
case.  Pursuant to the rating criteria under Diagnostic Code 
5201 as noted above, clinical findings such as limited motion 
of 90 degrees on abduction translate to a 20 percent rating 
based on movement midway between the side and shoulder.  Id.  
There is no evidence that the veteran's right shoulder is 
limited to 25 degrees from the side so as to warrant a 
30 percent evaluation.  Id.  Therefore, under Diagnostic Code 
5201 for limitation of shoulder motion, the current 
20 percent rating more nearly approximates impairment 
associated with the veteran's right shoulder disability.  Id. 

The Board wishes to recognize the VA medical opinion of 
record dated in October 1996 in which the examiner rendered a 
cursory description of the veteran's right shoulder 
impairment.  The examiner essentially indicated that the 
veteran had degenerative joint disease in the right shoulder 
due to the inservice trauma to the shoulder.  The Board notes 
that a diagnosis based solely on the veteran's 
unsubstantiated history cannot form the basis of a valid 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

In this case, there are no supportive clinical data of record 
so as to give credence to the examiner's findings.  Moreover, 
arthritis is diagnosed through x-ray studies and not mere 
observation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Thus, such opinion, albeit medical from the standpoint that 
it was given by a medical examiner, does not provide an 
avenue under the diagnostic code for arthritis for an 
evaluation above the current 20 percent.  Id.  

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the Court has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (1999).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

In this regard, the examiner was unable to fully examine the 
veteran during the most recent VA examination conducted in 
July 1998.  Apparently, clinical findings with respect to 
limitation of motion were not possible in light of the 
veteran's reported pain on movement.  However, the examiner 
did note the veteran's subjective complaints of flare-ups due 
to pain, weakness, instability, and lack of endurance.  
Although the Board acknowledges the veteran's complaints, the 
clinical evidence of record as a whole, and in particular in 
VA outpatient records dated in 1996 and the most recent 
examination in 1998 do not substantiate impairment to this 
extent, or that beyond what is included in the pertinent 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5202.

Most significantly, as noted above, during the 1998 
examination the examiner noted that the veteran was able to 
continue taking care of his personal needs and only noted 
problems with such activities as gardening, taking out trash, 
and pushing a lawn mower.  Moreover, it appears that the 
veteran is able to continue with his usual occupation of 
cooking.  Further, the examiner noted that recurrence of any 
dislocation had not happened for at least twelve years.  
Thus, there is no competent evidence of record that tends to 
suggest functional loss beyond that which is encompassed 
within the current 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5202.  

Therefore, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for residuals of recurrent 
right shoulder dislocation.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of recurrent right shoulder dislocation is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

